UNITE`D sTATEs DISTRICT coURT
MIDDLE DIsTRIcT oF FLoRIDA
ocALA DIVIsIoN
RoBERT JAY TAsHBooK_,
Petitioner,

v. case Np= 5=16-¢v-293-oc;WFJ-PRL - _
WARDEN, FCC CoLEMAN -
MEDIUM,

Respondent.

 

ORDER

Petitioner, proceeding pro se, initiated this case by filing a Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2241.` (Doc. l). At the direction of the
Court, Petitioner filed a Second Arnended Petition. (Docs. 12, 15). Respondent '
has filed a Response requesting that the Court deny. the Second Arnended Petition
(Doc. 17), to Which Petitioner has filed a Reply. (Doc. 24). Petitioner is not entitled
to relief for the reasons stated.'in this Order. d

Second Amended Petition

Petitioner is a federal inmate who Was incarcerated at FCC Coleman when this '
case commenced. Petitioner. is currently incarcerated at FCI Otisville,' New York and
has a projected release date of January 21, 2054. Petitioner raises 13 grounds for
relief relating to his confinement T he claims'as stated in his pleading are as follows:

- Ground One: Various prison staff and designation personnel used

false information in violation of my due process rights, to deny me

a 'waiver’ (which would have allowed me to be placed in a more

appropriate lower-security prison and would have allowed me to
not be 1n ‘solitary.’

Ground Two: Various prison staff, and others involved in the
designation process, continued to use false information in
violation of my due process rights, when attempting to place me
in a state- -run facility.

Ground Three: by placing me in a state correctional facility,, the
BOP is violating my religious rights under RFRA, RLUIPA, and
similar federal laws, as _well as my constitutional rights

Ground Four: The BOP is holding me in violation of federal laws
and the US constitution by placing me in a state-run correctional
facility that improperly hinders and interferes with my religious
practices and further violates a prior court order and agreement by
the BOP on this issue.

Ground Five: The BOP is holding me in violation of federal law,
specifically 18 U.S.C. § 3621(b), by not considering my religious
needs as a factor when designating me to a state-run facility.

Ground Six: The BOP is holding me in violation of federal law,
specifically 18 U.S.C. § 3621(b), by not properally [sic] considering
all the factors when designating me to a state facility, where I
ultimately will not be safe at in general population

Ground Seven: By designating me to a state's entire prison system,
rather than a specific facility within that system, violates 18 U.S.C.
§ 3621(b) - as well as BOP policies concerning state placement -
and causes me to be held in violation of federal law.

Ground Eight: By allowing the state to select the facility for service
of my federal sentence, there are the twin risks that the BOP will
not award me sentence (let alone, GCT) credit for time spent in
that facility and/ or they will accuse me/ c1te me for‘ escape’ or
similar violations for being at that facility.

Ground Nine: l suffer from various ADA/RA - qualifying mental

disabilities which entitle me to accommodations inboth the choice
of a state-run facility and specifically once I’m at that facility and

2

neither are being considered, in violation of federal law.

Ground Ten: I suffer from various ADA/RA - qualifying
physical/ medical disabilities which entitle me to accommodations
in both choice of state~run facility and specifically once I’m at that
facility and neither are being considered in violation of federal'law.

Ground Eleven: By regularly designating me to inappropriate
facilities, lam regularly forced into restrictive housing (SHU, etc.)
for cumulatively years of my life - all for non-disciplinary reasons
- and all in violation of the US Constitution, federal law, and basic
rules of fairness, morality, and justice. q

Ground Twelve: ‘Warehousing’ me m SHU currently -, while the

rBOP figures out where to send me and then arranges that move -

is holding me in violation of the Constitution and federal law due

to both the length of time l am in solitary and its impact on my

religious practice, medical care, and programming, etc.

Ground Thirteen: Due to the BOP’s violation of my rights in terms

of inappropriate transfers and long term Warehousing in SHU, this y

Court needs to actively monitor both to assure that any transfer

complies with federal law, does not violate my rights, and will

allow me to be safe in G.P. »

(Doc. 15).

As relief, Petitioner seeks “protection of [his] religious rights and
accommodations of [his] religious needs at least as well as if l were in BOP - run prison .
in general population; healthcare at least as good as that in BOP general population at
' no cost to [Petitioner]; deletion of all false information from [Petitioner's] records; de
novo reconsideration of all classification/ designation/ transfers even potentially based
on the false information; prompt transfer to a general population unit where [his] safety

can be assured long-term without impactmg [his] religious needs, psych care,.

healthcare, education», etc.; all other relief...” L¢

Discussion

As an initial matter, the majority of Petitioner’s claims are moot and are due to _
be dismissed. Article III of the Constitution, known as the case and controversies
limitation, prevents federal courts from deciding moot questions because the court
lacks subject matter jurisdiction Coral Springs St. Sys., Inc. v. City of Sunrise, 371 l
F.3d 1320, 1327 (l lth Cir. 2004) (citing Lujan v. Defenders of Wildfire, 504 U.S. 555 ,
4559 (1992)). Mootness can occur due to a change in circumstances or a change in the _
law. L at 1328. A case is also moot when the issue presented is nol longer live, the
parties lack~ a legally cognizable interest in its outcome, or a decision could no longer
provide meaningful relief to _a party. Troiano v. Supervisor of Elections in Palm '
Beach Coung(, Fla.,` 382 F.3d 1276, 1282 (l lth Cir. 2004) (citingAl Najjar v. Ashcroft,
273 F.Sd 1330, 1335-36 (llth Cir. 2001)). Dismissal'is not discretionary but "is_
required because mootness is jurisdictional.” §

l-lere, Petitioner’s concerns regarding incarceration in a state facility or transfer
to a state facility have not come to pass or are no longer at issue. Specifically, the '
docket and the Bureau of Prisons’ website reflects that Petitioner has been transferred
from FCC Coleman to Otisville, FCI, which is a federal facility.` Further, any_
challenge to his placement in the Special Housing Unit (SHU) is vmoot; In the Reply,
Petitioner admits that he has been “transferred out of the SHU and the State of
Florida.” (Doc. 24). Accordmgly, there is a clear change in circumstance and these '
claims are not properly before the Court.

The Court notes that Petitioner contends that there still exists a future risk to be _

4

transferred to a state facility or to the SHU. Petitioner states in the Reply that “twice -
- within just his first thirty days at FCI Otisville, NY - staff discussed putting him in
a the SHU (or sending him to a state prison)f” '(Doc. 24). However, this allegation
does not persuade the Court that Petitioner actually faces another transfer or removal
out of general population or that the placement is “capable of repetition” permitting
an exception to the mootness doctrine as he contends. Petitioner’s argument -
regarding where the Bureau of Prisons’ may one day place him is based on too much ~
speculation to create an actual controversy sufficient to support a claim for relief,

Moreover, the remaining Constitutional claims regarding inadequate medical
care, religious freedom/ accommodation and ~due process are challenges to the
conditions of confinement rather than the execution of the sentence. A writ of habeas .
corpus is the means by which a prisoner may challenge the legality of his confinement
“[T]he essence of habeas corpus is an attack by ha person in custody upon the legality
of that custody, and that the traditional function of the writ is to secure release from .
illegal custody.” Preiser v. Rodrigi_;ez, 411 U.S; 475 , _484 (1973). Thus, these claims
are not cognizable under § 2241 and are more appropriately pursued in a civil rights .
action.

Conclusion

Based on the foregoing, the Second Amended Complaint is_ DISMISSED. -
The Clerk is directed to enter judgment accordingly, terminate any pending motions
and close the file. 7

The Clerk is directed to send Petitioner a blank civil rights form.

5.

IT IS SO ORDERED.

DONE AND ORDERED at Tarnpa, Florida, this § “"“day of February

WIEHAM F. JUNG
UNITED s'rArEs DisTRicT JUDGE

2019.

